AO 245D (CASD Rev. 1119) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT                                            T
                                          SOUTHERN DISTRICT OF CALIFO
                                                                                                      MAY 24 2019

             UNITED STATES OF AMERICA

                               v.
                   Esther Gonzalez-Noyola                               Case Number:        19CR7046-GPC

                                                                     Michael Messina
                                                                     Defendant's Attorney
REGISTRA TION NO.              95034408
0­
THE DEFENDANT:
[gJ admitted guilt to violation of allegation(s) No.

o    was found guilty in violation ofallegation(s) No.                                                after denial of guilty.
                                                          ---------------------------
Accordin2ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Alleeation Number                 Natnre of Violation
              I                   Committed a federal, state or local offense




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     May 24.20]9


                                                                          a.i?
                                                                     Date of I?,PDsition of Sent~



                                                                     HON. Gonzalo P. Curiel
                                                                     UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01119) Judgment in a Criminal Case for Revocations

DEFENDANT:                 Esther Gonzalez-Noyola                                                 Judgment - Page 2 of 2
CASE NUMBER:               19CR7046-GPC

                                                    IMPRISONMENT
 The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a term of:
 12 months (10 months to run concurrent and 2 months to run consecutive to the sentence in case 19CR0441-GPC)




       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
       The Court recommends placement in the Western Region (as close to Utah as possible).




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                            A.M.              on
                ------------------
             as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       D     on or before
       D     as notified by the United States MarshaL
       D     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

       Defendant delivered on
                                ___________________________ to _______________________________


 at ______________ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                      By                  DEPUTY UNITED STATES MARSHAL



                                                                                                      19CR7046-GPC
